Citation Nr: 1638164	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for sarcoidosis.
 
2. Entitlement to service connection for a heart condition, to include as secondary to sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and T. C.




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1979.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, the Veteran was afforded a videoconference hearing before the undersigned.  This case was remanded in October 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A February 2015 VA examination report reflects that the VA examiner, in reviewing the Veteran's history, referred to chest X-rays dated in February 1992, November 1996, and December 1997, taken at the Heartland VA medical center (VAMC) in Kansas.  These records are not in the file.  VA has a duty to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As the Veteran's heart condition is claimed as secondary to the sarcoidosis, these issues are inextricably intertwined and the heart issue must be deferred until the additional development with respect to the issue of service connection for sarcoidosis is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the chest X-rays reports dated in February 1992, November 1996, and December 1997, taken at the Heartland VA medical center and associate these with the Veteran's electronic claims file. 

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




